Citation Nr: 0929999	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  08-10 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease, lumbar spine.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1958 to 
September 1958.
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for degenerative disc disease of 
the lumbar spine, with an evaluation of 10 percent effective 
August 2, 2001.


FINDING OF FACT

The Veteran's degenerative disc disease of the lumbar spine 
has been characterized by pain and forward flexion limited to 
70 degrees at worst (when considering complaints of pain) and 
the combined range of motion of the thoracolumbar spine was 
not limited to 120 degrees or less at worst.  Such disability 
was not productive of muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour.  In 
addition, there is no clinical evidence that the Veteran's 
disability resulted in any incapacitating episodes or more 
than mild intervertebral disc syndrome or moderate limitation 
of motion.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for degenerative disc disease, lumbar spine, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5292 (2001), 5293 
(2001 & 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a September 2001 letter, a February 2002 letter, an August 
2002 letter, and a January 2003 letter, issued prior to the 
rating decision on appeal, the RO provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate his claim for service connection, as well as 
what information and evidence he must submit and what 
information and evidence will be obtained by VA.  In 
addition, a March 2007 letter advised the Veteran how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  The 
March 2007 and May 2008 letters further advised the Veteran 
of the necessity of providing medical or lay evidence 
demonstrating the nature and symptoms of his condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on his employment.  Finally, March 
2007 and May 2008 letters provided relevant rating criteria 
for evaluating the Veteran's degenerative disc disease of the 
lumbar spine.  The case was last readjudicated in December 
2008.

In any event, the appeal regarding the claim for a higher 
initial rating stems from the original award of service 
connection for degenerative disc disease of the lumbar spine.  
In Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that in cases in which service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b) (2008).  Thus, 
because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include some 
service treatment records, VA examination reports, private 
treatment reports, and written statements of the Veteran.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by undergoing several VA 
examinations and submitting evidence and argument.  Thus, the 
Veteran has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
See Schedule for Rating Disabilities; Intervertebral Disc 
Syndrome, 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Those 
provisions, which became effective September 23, 2002, 
replaced the rating criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 for intervertebral disc syndrome (in effect through 
September 22, 2002).  Effective September 26, 2003, VA 
revised the criteria for rating general diseases and injuries 
of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
Disabilities and injuries of the spine are now evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  
The revised provisions of Diagnostic Code 5293 were also 
redesignated as Diagnostic Code 5243 for intervertebral disc 
syndrome, effective September 26, 2003.

Because rating decision on appeal assigned an effective date 
of August 2, 2001 for the award of service connection t for 
his low back disability, both the former and revised 
schedular criteria must be considered.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  38 
U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date 
of the change in the regulation, the Board can apply only the 
prior version of the regulation.  VAOPGCPREC 3-00.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc 
disease was evaluated under Diagnostic Code 5293.  Under this 
Code, a 10 
percent evaluation is assigned for mild intervertebral disc 
syndrome.  A 20 percent evaluation is assigned for moderate 
intervertebral disc syndrome, with recurring attacks.  A 40 
percent evaluation is assigned for severe intervertebral disc 
syndrome, with recurring attacks and with intermittent 
relief.  A 60 percent evaluation is assigned for pronounced 
intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2001).

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.25 (combined 
rating tables) separate evaluations of chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, as 
amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002); see also 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008)  "Chronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  When evaluating on the basis of chronic 
manifestations, orthopedic disabilities should be evaluated 
using the criteria for the most appropriate diagnostic code 
or codes, and neurologic disabilities should be evaluated 
separately using the criteria for the most appropriate 
neurological diagnostic code or codes.  Id.

Under Diagnostic Code 5293 (effective September 23, 2002) and 
Diagnostic Code 5243 (effective September 26, 2003), a 10 
percent evaluation requires evidence of incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation requires evidence of incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent 
evaluation requires evidence of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent evaluation 
requires evidence of incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2008).  Note (1) states that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id.

Effective September 26, 2003, the General Rating Formula for 
Diseases and Injuries of the Spine provides that, with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 10 percent evaluation 
requires evidence of forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent evaluation requires evidence of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation requires evidence of forward flexion of 
the thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2008).  
Note (1) provides that any associated objective neurologic 
abnormalities, should be evaluated separately, under an 
appropriate diagnostic code.  Id.  Note (2) provides that the 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  Id.

The Veteran specifically asserted in his notice of 
disagreement and VA Form 9 that his service connected 
degenerative disc disease of the lumbar spine warrants a 20 
percent rating.  

Turning to the evidence, the Veteran was afforded a VA 
examination in September 2005.  He reported that his symptoms 
included intermittent pain in the low back that occurred 
several times per week.  He said that he has to avoid any 
kind of heavy lifting, he cannot sit for long periods of 
time, and he cannot walk for any distance.  He reported that 
the pain radiates down his right leg and is associated with a 
pins and needles type numbness in that leg.  He uses no 
medication for the pain and said he has never had surgery on 
the low back.  He also indicated that he had not had 
incapacitating episodes in the previous 12 months.  He was 
not working and could not do any type of recreational 
physical activity.  

The examiner noted that he walked into the examination room 
unaided, using no crutches, brace or cane.  Upon physical 
examination, there was no pain to palpation over the spinous 
processes.  He had forward flexion to 70 degrees, extension 
backwards to 10 degrees, and lateral rotation to 20 degrees 
in both directions.  The Veteran stated that left lateral 
rotation did aggravate the pain, but otherwise, his range of 
motion was nonpainful.  There was no change in range of 
motion with repetitive motion.  Joint function was not 
impaired by flare-ups or repetitive motion.  X-rays of the 
lumbar spine revealed multilevel degenerative disk disease 
throughout the lumbar spine.  There were also multilevel 
osteoarthritic changes noted in the facet joints.  The 
diagnosis was degenerative disc disease of the lumbar spine.  

The Veteran submitted to another VA spine examination in 
March 2007.  He reported that he has not taken medication on 
a regular basis for back pain.  He was working part time for 
an automotive parts supplier making deliveries, so he was 
doing a lot of driving.  He reported that when he walks, he 
will experience nonradiating back pain and his legs get weak 
and "give out."  He has a shooting pain in his back every 
time his legs give out.  He said that his pain is always in 
the same location, just to the left of the lower spine.  It 
lasts up to 3 days, sometimes radiates across the back at the 
same level, sometimes catches if he bends to the left, but it 
never radiates from the back.  The pain occurs everyday and 
he gets stiff after sitting for 10 to 15 minutes or when he 
bends over for any length of time.  He reported experiencing 
sharp pain, with a maximum of 9/10 in intensity.  He has to 
lift himself by his hands to straighten up sometimes after he 
sits for a long time, and sometimes the pain occurs after 
lying down for a long period of time.  The Veteran said that 
he is relieved by bending back as far as he can.  He denied 
dizziness, visual disturbances, and bowel or bladder 
complaints.  He has never used an assistance device when 
walking.  The Veteran required no assistance with the 
activities of daily living.  He reported a history of 
decreased motion, stiffness, spasms, and pain.  He said that 
he experienced severe spinal flare-ups weekly with a duration 
of 1 to 2 days.  The Veteran denied having experienced any 
incapacitating episodes during the previous 12 month period.  
He said he still works or carries on his activities despite 
the back pain.  

Upon physical examination, the examiner noted the following 
objective abnormalities of thoracic sacrospinalis, left: 
spasm, guarding, pain with motion, and tenderness.  However, 
the spine was evaluated as normal and there were no abnormal 
spinal curvatures noted.  On motor examination, the Veteran 
measured 5/5 in the lower extremities.  On sensory 
examination, he measured 2/2 in the lower extremities.  Upon 
reflex examination, he measured 2+ in the lower extremities.  
There was no thoracolumbar spine ankylosis.  Repetitive 
motion did not induce weakness or fatigue.  Pain was present, 
but was not increased with repetitive motion times 3.  Range 
of motion testing revealed lateral rotation on the left side 
of 0 degrees to 30 degrees, with pain beginning at 0 degrees 
and ending at 30 degrees, for both active and passive range 
of motion.  There was pain and additional loss of motion on 
repetitive use.  Loss of motion on repetitive use was 0 to 20 
degrees, with pain being the factor most responsible for the 
additional loss of motion.  Lateral rotation on the right 
side was 0 degrees to 22 degrees, with pain beginning at 0 
degrees and ending at 22 degrees, for both active and passive 
range of motion.  There was pain and additional loss of 
motion on repetitive use, with loss of motion on repetitive 
use being 0 to 22 degrees, with pain being the factor most 
responsible for the limitation.  Extension was 0 to 20 
degrees, with pain beginning at 5 degrees and ending at 20 
degrees, for both active and passive range of motion.  There 
was pain and additional loss of motion on repetitive use, 
from 0 to 15 degrees, pain being the factor most responsible 
for the additional loss.  For lateral flexion on the left 
side, range of motion was from 0 to 15 degrees, with pain 
beginning at 0 degrees and ending at 15 degrees, for both 
active and passive range of motion.  There was pain and 
additional loss of motion on repetitive use from 0 to 15 
degrees, with the most responsible factor being pain.  On the 
right side, lateral flexion range of motion was 0 to 27 
degrees, with pain beginning at 0 and ending at 27 degrees, 
for both active and passive range of motion.  There was pain 
and additional loss of motion from 0 to 27 degrees on 
repetitive use, again, with pain being the factor most 
responsible.  An X-ray of the lumbar spine performed in 
September 2006 showed extensive degenerative arthritis with 
narrowing of disc spaces throughout the lumbar spine.  

The Veteran denied having lost time from his part-time 
automotive parts delivery job during the previous 12 month 
period.  The diagnosis was osteoarthritis, lumbar spine.  The 
examiner stated there were no significant effects on the 
Veteran's usual occupation, and there was a mild effect on 
chores, shopping, exercise, sports, recreation, and 
traveling, and there was no effect on feeding, bathing, 
dressing, toileting, and grooming.   

The Veteran underwent another VA spine examination in June 
2007 for the purpose of ascertaining the forward flexion of 
the thoracolumbar spine.  The examiner stated that both 
active and passive range of motion were 0 to 80 degrees.  
There was increasing pain from 0 to 80 degrees and it was the 
limiting factor in the forward flexion range of motion.  The 
examiner noted that repetitive motion does bring out more 
pain, fatigue, loss of function, and loss of range of motion 
to 0 to 70 degrees.  The diagnoses were degenerative disc 
disease of the L5-S1 and facet osteoarthritis.  X-rays 
revealed disc space narrowing and that vertebral endplate 
spurring were present to varying degrees throughout the 
lumbar spine.  The impression was multilevel degenerative 
disc disease.  

In a February 2006 letter, a private physician stated that 
the Veteran is unable to sit for long periods of time due to 
a chronic back problem.  X-rays of the lumbar spine were 
taken in July 2008 at a private treatment facility, and the 
opinion upon interpretation of them was extensive disc 
degenerative changes and spondylosis deformans changes and 
atherosclerotic type calcifications. 

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's low back disability is 
appropriately evaluated as 10 percent disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002 & 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

Service connection for the Veteran's back disability was 
established effective August 2, 2001.  However, there is 
first medical evidence providing sufficient information for 
evaluating that disorder is the September 2005 VA 
examination.  Private treatment records dating in 2001 note 
no complaints concerning his low back disability.  Right 
inguinal hernia pain with radiation down the right leg was 
noted.  In October 2002 he denied myalgias and arthralgias.  
Other private treatment records from April 2002 to May 2004 
revealed no complaints concerning his back.  At the September 
2005 VA examination, the Veteran complained that he 
experienced pain which radiates down his right leg and 
numbness of the right leg, but no neurological impairment 
associated with the Veteran's complaints was diagnosed by the 
examiner at that time.  The Veteran has only slight 
limitation of motion noted at that time, with the only 
painful motion being left lateral rotation.  He reported 
being on no medication for his back.  The Board finds such 
evidence consistent with no more than mild disability.  Thus, 
an evaluation in excess of 10 percent is not warranted under 
the old rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293 (2001).

Moreover, with respect to the revised criteria, neither the 
September 2005 examination nor the March and June 2007 VA 
examinations reflect forward flexion of the thoracolumbar 
spine to 60 degrees or less, a combined range of motion of 
the thoracolumbar spine of 120 degrees or less, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour.  In that regard, the Veteran's 
forward flexion of the thoracolumbar spine has been shown to 
be, at worst, 70 degrees, considering complaints of pain on 
repetitive motion.  During the September 2005 VA examination 
lateral flexion was not reported to warrant consideration of 
a combined range of motion.  The combined range of motion 
from the March 2007 and June 2007 VA examinations exceeded 
120 degrees, even when considering complaints of pain and 
limitation of motion in response to repetitive use.  At the 
March 2007 VA examination, although the examiner noted spasm 
and guarding, the spine was evaluated as normal and there 
were no abnormal spinal curvatures present.  

As for separate evaluations of the chronic orthopedic and 
neurologic manifestations associated with his low back 
disability, there are no described neurologic manifestations 
of his low back disability that are separately ratable.  In 
this regard, neurological evaluation in 2007 revealed normal 
findings on motor and sensory examination, to include normal 
muscle tone and normal reflexes.  No atrophy was noted.  
Thus, separate neurological ratings are not warranted.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

Finally, there is no clinical evidence that the Veteran's low 
back disability resulted in incapacitating episodes requiring 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Indeed, 
the private treatment records reflect no low back treatment, 
and the Veteran has indicated he takes no medication for the 
disorder.  Thus, evaluating his low back disability on the 
basis of total duration of incapacitating episodes over the 
past 12 months would clearly not be to his advantage.
 
While the Board notes the Veteran's contention that he is 
entitled to a 20 percent evaluation on the basis that the 
Army assigned him that rating, the evidence of record does 
not show that the Army assigned any disability rating to his 
low back disability.  In this regard, he was discharged from 
service after 22 days for a preexisting disability.  
Correspondence from the Veteran suggests that the 20 percent 
rating was mentioned during a worker's compensation claim 
after a post-service back injury.  Regardless, the question 
presented for consideration is the status of the Veteran's 
back condition since his 2001 effective date.  A prior 
percentage assigned by the military, a court, or worker's 
compensation board decades previously has no bearing on the 
evaluation to be assigned during the period beginning August 
2, 2001.  When making rating determinations, the VA is bound 
by the criteria in the rating schedule set forth in 38 C.F.R. 
Part 4, Schedule for Rating Disabilities.   

In summary, the currently assigned 10 percent evaluation 
adequately addresses the Veteran's complaints and 
symptomatology, and is appropriate for the entire appeal 
period.  See Fenderson, supra.

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology from his low back disability and provide for 
additional or more severe symptoms than currently shown by 
the evidence; thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease of the lumbar spine is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


